DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 13/018,225 filed on 31 January 2011, now U.S. Patent 10,339,541 and continuation-in-part of U.S. Application No. 12/859,675 filed on 8 August 2010 (jointly, “Parent Application(s)”). See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application(s).  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application(s) are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 14 January 2021.  No claims have been cancelled, claims 1 and 19-20 have been amended, and no new claims have been added.  Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
The Examiner withdraws the § 112 rejections based on the breadth indicated by Applicant’s arguments.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/235,277, filed on 19 August 2009, and U.S. Provisional Application No. 61/299,855, filed on 29 January 2010, via the Parent Application(s), is acknowledged.


Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter 

The Examiner notes withdrawing the 112 rejections for written support and indefiniteness since the term “manage” is a VERY broad term that apparently (per Applicant) encompasses any activity such as scheduling, formatting, and/or publishing (i.e., posting to be published) a message on any social media system (see Applicant’s 14 January 2021 Remarks at 15-16, referencing ¶¶ 0055 and 0058). By arguing (i.e., admitting) that “to manage” is referring to any these activities – including any ONE of the activities, and since Applicant ¶ 0146 indicates the “[m]ethod steps according to the claimed invention can be performed by a programmable processor executing a program of instructions to perform functions of the claimed invention by operating based on input data, and by generating output data” where the “[p]rocessors may include general and special purpose microprocessors”, the claim is to any person or entity using a general purpose microprocessor or processor to post messages on social media.
A person/entity posting to social media is a) independent of the social media system, and would be – per Applicant’s argument – b) managing interactions. The Examiner notes that the same person/entity may also recall/retrieve the rules, assess the rules, and comply with the rules by adjusting a message to comply and/or use any of the short URL services or “Meta Refresh” technology that Applicant admits is well-known (see at least Applicant ¶ 0066). Therefore, the breadth of the claims rather astoundingly broad, but based on Applicant’s indication 
Any traversal of this interpretation will likely, or appears to necessarily, require further rejection under § 112, and is therefore any traversal is required to be made at the next Applicant response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Please see the following Subject Matter Eligibility (“SME”) analysis.

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-18), non-transitory machine-readable media (claim 19), and system (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising: receiving, by a management system, a message comprising media content to publish on a social media system, wherein the social media system has one or more associated message rules, wherein the management system (a) operates independently of the social media system and (b) is configured to manage interactions with the social media system according to the one or more message rules associated with the social media system; retrieving, by the management system, one or more of the message rules associated with the social media system; assessing, by the management system, the media content according to the one or more retrieved message rules associated with the social media system; based on the assessing: determining, by the management system, that the social media system does not support the media content; based on determining that the social media system does not support the media content: generating, by the management system, a new web page comprising the media content; generating, by the management system, a formatted message in which the media content is replaced with a uniform resource locator (URL) of the new web page; transmitting the formatted message to the social media system for display to a social media system member, receiving, by the management system, a response from the social media system corresponding to an interaction by the social media system member with the formatted message to select the URL, wherein selection of the URL results in display of the media content on the new web page, wherein the method is performed by at least one device including a hardware processor.
one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause the same or similar activities to be performed as at claim 1 above, and independent claim 20 is also to the same invention, but directed to a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising the same or similar activities as at claim 1 above.
The dependent claims (claims 2-18) merely indicate managing interactions with a plurality of social media systems according to their respective rules (which is strictly intended use, and/or repeating activity of the independent claim) (claim 2), a social media system that supports the media content (claim 3), using a relational database with columns of systems and rules and rows of associating them (claim 4), using a metadata file including instructions to retrieve the content for the formatted message (claim 5), filtering interactions by flagging content supplied by one or more users (e.g., abusive language, competitor names, etc. – see Applicant ¶ 0105) (claim 6), the formatted message comprising a starter image (understood to be synonymous with an icon or thumbnail image) (claim 7), the media content being pre-stored and retrieved from a database (claim 8), generating the message by retrieving a media file and corresponding configuration file (claim 9), storing the configuration file (claim 10), using XML or HTML for the configuration file (claim 11), the configuration file is according to one of type, format, media specifics, expiration date, graphics, audio information, member capabilities, and/or retrieval fields (claim 12), retrieving an application module file for enabling display and applying the configuration file (claim 
The claim elements may be summarized as the idea of transmitting messages to social media systems (SMSs) formatted in conformance with their respectively mandated rules; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, …); and
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion).


For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are performance by a management system and/or a system (of a “social media system”), the indication of a new web page, a uniform resource locator (URL) of the new web page, selection of the URL results in display of the media content on the new web page, wherein the method is performed by at least one device including a hardware processor (at claim 1), one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors performing the activities/operations (at claim 19), and/or a system comprising: at least one device including a hardware processor; the system being configured to perform operations as at the other independent claim(s) (claim 20).

To any extent that the “system” indicates a computer (rather than, e.g., a company, entity, or process – like a “system” for playing blackjack), as indicated at claim 1 – “the method is performed by at least one device including a hardware processor” – the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The claims are merely indicating “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” (MPEP § 2106.05(I)(A). The Examiner further notes that the following indicate

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above are merely applying the idea via use of a computer or in a computer-implementation environment.
To any extent that the use of URLs and/or short URLs is considered additional, the Examiner notes that Applicant describes this as being or encompassing “using a `Meta Refresh` technology” (Applicant ¶ 0066) as known technology or use of conventional or routine technology – there is no further or other description of generating URLs or an indication of any improvement to the URL technology. As such, the claims are merely indicating “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” (MPEP § 2106.05(I)(A). The Examiner further notes (as included in Parent Application 13/018,225) that the following indicate a plethora of various short URL services available before the time of invention to provide the URL usage:
Sullivan, Danny, Analysis: Which URL Shortening Service Should You Use?
20 Really Short URL Shorteners, by Webmasterish, dated 4 March 2009, downloaded from http://singlefunction.com/10-really-short-url-shorteners/ on 4 July 2016,
Purdy, Kevin, Make Your Own URL Shortening Service, dated 14 August 2009, downloaded from http://lifehacker.com/5335216/make-your-own-url-shortening-service on 4 July 2016, and
ShortURL.com screenshot, indicating “Free Short URLs since 1999”, downloaded from http://www.shorturl.com/ on 4 July 2016.
As such, even if the use of URLs is reconsidered with regard to well-understood, routine, conventional (“WURC”) activity, this is considered insignificant.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims only limit the application of the idea; therefore, they are considered encompassed by the application of the abstract idea and not as adding significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1, 3, 5, and 7-20 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Sarukkai et al. (U.S. Patent Application Publication No. 2009/0017804), as understood in view of .

Claim 1: Sarukkai discloses a method comprising:
receiving, by a management system, a message comprising media content to publish on a social media system (see Sarukkai at least, e.g., ¶¶ 0020-0023, 0026, mobile network operators (MNOs) delivering SMS (short message service), MMS, EMS, etc. messages – the service provider 130 being the management system, the network(s) operated by the mobile network operators being the social media system(s), see Sarukkai at 0023, see also Figs. 1 and 2; citation by number only hereinafter. To be clear – the service provider as management system is paid by the advertisers to display their advertisements at Sarukkai 0020-0021, these advertisements may be distributed to various MNOs for delivery to users 120AA-NN as at Fig. 1 and at 0023 and 0025, Sarukkai 0024 re-emphasizes that the delivery is not just one-to-one by indicating that alerts such as news, stock prices, sports scores, etc. are sent to users based on what they “may wish to receive”, and Sarukkai at 0026 indicates the type of message: “a short message service (‘SMS’), a multimedia messaging service (‘MMS’), enhanced messaging service (‘EMS’), … or generally any service for sending messages to/from mobile devices.”),
wherein the social media system has one or more associated message rules (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the 
wherein the management system (a) operates independently of the social media system (0020-0023, 0026) and (b) is configured to manage interactions with the social media system according to the one or more message rules associated with the social media system (0020, advertisement campaign management system, 0020-0026, as indicating sending, delivery, tracking, etc. of advertisements);
retrieving, by the management system, one or more of the message rules associated with the social media system (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
assessing, by the management system, the media content according to the one or more retrieved message rules associated with the social media system (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”);
based on the assessing:
determining, by the management system, that the social media system does not support the media content (0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”, 0094, “data 
based on determining that the social media system does not support the media content:
generating, by the management system, a new web page comprising the media content (0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”);
generating, by the management system, a formatted message in which the media content is replaced with a uniform resource locator (URL) of the new web page (0032, “the service provider 130 may dynamically create a ‘WAP ad.’ The ‘WAP ad’ may be an offer landing page containing the phone number of the advertiser and/or the logo of the advertiser. When a user AA 120AA clicks on the advertisement of the revenue generator A 110A who does not have a mobile site, the user AA 120AA may be taken to a page showing the phone number and/or logo of the revenue generator A 110A”, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message”);
transmitting the formatted message to the social media system for display to a social media system member,

wherein the method is performed by at least one device including a hardware processor (0004, 0053).

Claim 2: Sarukkai discloses the method of claim 1, wherein the management system is configured to manage interactions with a plurality of social media systems according to a plurality of message rules associated, respectively, with the plurality of social media systems (0020-0026, Figs. 1-2, as indicating multiple MNOs with multiple networks, and delivery to multiple users). 



Claim 5: Sarukkai discloses the method of claim 1, wherein the formatted message comprises a metadata file including instructions to retrieve the media content (0031, revenue generator account that maintains campaigns including keywords, category, etc.). 

Claim 7: Sarukkai discloses the method of claim 1, wherein the formatted message comprises a starter image, wherein the selection of the URL by the user of the social media system comprises an interaction with the starter image (0071, link as starter image). 



Claim 9: Sarukkai discloses the method of claim 1, further comprising: generating, by the management system, the message comprising the media content, wherein generating the message comprises:
retrieving an application media file corresponding to the media content (0032, no mobile site URL, but can bid on keyword, therefore WAP ad with link and landing page are sent, and 0070, short link required to comply with space requirements; where the lookups for URL and space requirements indicate an application media file);
retrieving an application configuration file comprising application media preferences, corresponding to a unique instance of the application media file (0032, no mobile site URL, therefore WAP ad with link and landing page are sent, and 0070, short link required to comply with space requirements; where the lookups for URL, keywords, and space requirements indicate an application media file and preferences, and that they correspond to a unique instance). 

Claim 10: Sarukkai discloses the method of claim 9, further comprising:
storing the application configuration file in a database maintained by the management system, for subsequent use by the management system (0031, 

Claim 11: Sarukkai discloses the method of claim 9, wherein the application configuration file comprises one or more of: extensible markup language (XML) file or hypertext markup language (HTML) (0056). 

Claim 12: Sarukkai discloses the method of claim 9, wherein the application configuration file comprises one or more of:
an application media type (0056, 0087, 0089, 0118), an application media format (0056, 0087, 0089, 0118), application media specifics , an expiration date (0035, 0037, 0041, time as indicating date), graphics, audio information, SMS member capabilities, or one or more information retrieval fields (0040, recipient and recipient device). 

Claim 13: Sarukkai discloses the method of claim 9, wherein generating the message further comprises:
retrieving an application module file comprising instructions for enabling display of the media content (0087, “put it into a standardized format accepted by the existing client browser based targeting systems of the service provider”); and
applying the application configuration file to the application module file (0087, “put it into a standardized format accepted by the existing client browser based targeting systems of the service provider”). 

Claim 14: Sarukkai discloses the method of claim 13, wherein the instructions of the application module file for enabling display of the media content correspond to a specific application media type (0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO). 

Claim 15: Sarukkai discloses the method of claim 1, further comprising:
receiving, by the management system via a user interface associated with the management system, a request from a marketer to generate the media content (0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO); and
generating, by management system, the media content responsive to receiving the request (0109, auto-dialer or survey/poll, contest from advertiser, but function generated by MNO). 

Claim 16: Sarukkai discloses the method of claim 1, wherein generating the formatted message is performed in compliance with a protocol defined by an application programming interface (API) of the social media system (0064-0066, API, 0070, “[a] short link may be necessary to comply with the space requirements of the mobile message” and API, 0094, “data may also include the length of the message, and/or the number of characters available for an advertisement”). 

Claim 17: Sarukkai discloses the method of claim 1, further comprising:


Claim 18: Sarukkai discloses the method of claim 1, wherein the message comprises one or more of:
a social media system identifier associated with the social media system (0045, 0088, separate report for each MNO, indicating identification of the MNO);
date information corresponding to one or more display dates for publishing the message on the social media system;
a message identifier (0025, tracking “impressions, click throughs, conversions, and/or generally any metric relating to the advertisement” requires identification of the specific message;
time information corresponding to a specific time for publishing the message on the social media system (0041, “time of the day” for targeting indicating specific time for publishing);
a developer identifier corresponding to a specific developer that generated the media content; or


Claims 19 and 20 are rejected on the same basis as claim 1 above since Sarukkai discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause the same activity as at claim 1 above (for claim 19 – see Sarukkai at 0117-0121) and a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising the same activity as at claim 1 above (Sarukkai at 0004, 0053, 0117-0121)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai in view of Capiel (U.S. Patent Application Publication No. 2003/0120735).


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the relational databases of Sarukkai with the columns and rows of Capiel in order to store particular delivery data in columns and rows of a database, so as to be able to readily retrieve the data.
The rationale for combining in this manner is that storing particular delivery data in columns and rows of a database, including the relational database of Sarukkai, would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to readily retrieve the data as explained above.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarukkai in view of Hiler (U.S. Patent Application Publication No. 2007/0256033).


Claim 6: Sarukkai discloses the method of claim 1, but does not appear to explicitly disclose further comprising: filtering one or more interactions by one or more users of the social media system with the formatted message, wherein filtering the one or more interactions comprises one or more of: flagging the one or more interactions and removing content supplied by the one or more users. Hiler, though, teaches filtering and flagging content formatted with a link or button to indicate, e.g., malicious, hijacked, spam, or adult content (Hiler at 0031). Therefore, the Examiner understands and finds that filtering and flagging interactions for removal of the interaction information would be the use of known techniques to improve similar devices, methods, and/or products in the same way so as to be able to more easily remove offensive or unwanted/unwarranted comments.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the advertising of Sarukkai with the filtering and flagging Hiler in order to filter and flag interactions for removal of the interaction information so as to be able to more easily remove offensive or unwanted/unwarranted comments.
.




Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.

 Applicant first argues the § 101 rejections, alleging that since Parent Application 13/018,225 was indicated as allowable, the instant claims should also be allowable (Remarks at 8). However, each case is analyzed on its own merits and further training and updates to the 2019 PEG indicate the instant claims do not pass eligibility requirements.
Applicant then argues that “Claim 1 recites techniques that improve the capabilities of both (1) the management system and (2) the social media site” by generating a web page and posting a URL to that page as “an improvement in computer capabilities” (Remarks at 10, emphasis omitted). However, first, this does not improve computer capabilities. People have been using computers to stand up a 
Applicant then argues that “claim 1 as a whole integrates the alleged judicial exception into a practical application” (Remarks at 8). However, the argument is that generating the web page and placing the URL is the practical application. As indicated above, other than this being done via URL and web page, this is part of the abstract idea and not a practical application thereof.
Applicant then argues, with respect to Step 2B, that “Claim 1 recites techniques that are not well-understood, routine, conventional activity” (Remarks at 12-13, citing to 12) and “The Examiner has not demonstrated that the elements recited in claim 1 are well-understood, routine, conventional activity” (Remarks at 13-14, citing to 13). However, first, the Examiner has not identified activity as being insignificant based only on being well-understood, routine, conventional (“WURC”) activity – the Examiner has merely analyzed additional elements with respect to WURC as though they may possibly be considered as WURC (“even if the use of URLs is 

Applicant next argues the § 112 rejections, alleging support at Applicant ¶ 0055 as this indicating (per Applicant’s citation – see Remarks at 15-16) that “marketers or developers [are able] to access marketing programs individually to publish messages”. This indicates that “to manage” is indicated and argued by Applicant to be merely publishing messages as a requirement. The rest of Applicant’s argument related to the citation is regarding what a client is able to do – i.e., “a client is able to manage many different marketing programs, messages associated with those programs, etc., across many different social media systems, or different pages/handles within those systems, all from one convenient user portal.” However, what a client is able to do – as opposed to, or contrasted with, what a marketer may do in using the management system – is fairly immaterial to what the management system is required to do. The claims recite the activities as being performed “by the management system”, which is the system being used for “media content to publish per Applicant, support would appear to be found and the rejection is withdrawn.
Similarly, Applicant then argues that Applicant ¶ 0058 indicates “to manage” is merely one or more of scheduling, formatting, or publishing messages since, apparently, support is only found in the “managing module 102” of a “social relationship manager (SRM)” (Remarks at 16). Although it is not clear that a “social relationship manager (SRM)” is necessarily a/the management system being claimed, apparently Applicant is interpreting the SRM as included in, or encompassed by, the claimed management system. Since not all of the functions are claimed at the independent claims, the “to manage” terminology cannot be interpreted to indicate a requirement of all the functions described; therefore, only one function appears to be required so as to constitute “to manage interactions”. Applicant’s interpretation indicates or requires a rather astounding level of breadth for the claims; however, MPEP § 2173.04 indicates that “Breadth Is Not Indefiniteness”. Therefore, based on the breadth indicated by Applicant, the Examiner is withdrawing the § 112 indefiniteness rejection.

Applicant finally argues the prior art rejections, indicating that the PTAB decision for Parent Application 12/859,675 indicates Sarukkai does not disclose a social media system (Remarks at 17), and that asserting Sarukkai as a social media system “ignores the plain meaning of a Social Media System” (Id.). However, the 
Twitter, written by The Editors of Encylopaedia Britannica, downloaded from https://www.britannica.com/topic/Twitter on 5 April 2021, indicating that Twitter was “designed in 2006” as “a short messaging service (SMS) then called Twttr”, “debuted at South by Southwest … in March 2007 …[and t]he following month Twitter, Inc. was created as a corporate entity” (Twitter at 3).
MacArthur, Amanda, The Real History of Twitter, in Brief, downloaded from https://www.lifewire.com/history-of-twitter-3288854 on 5 April 2021, also indicating that Twitter was originated “imagined as an SMS-based communications platform” (MacArthur at 2).
Sagolla, Dom, How Twitter Was Born, dated 30 January 2009, downloaded from http://www.140characters.com/2009/01/30/how-twitter-was-born/ on 5 April 2021, also indicating that Jack Dorsey “first described a service that uses SMS to tell small groups what you are doing”, that the messages were sent via SMS, and limited to 140 characters based on “the common SMS carrier limit” of 160 characters (“to leave room for the username and the colon in front of the message”).
Regarding the PTAB decision and the term “SMS”, it appears that Applicant has misconstrued the rejection – the Examiner has not indicated that a short message 
The Examiner has provided a more detailed mapping of the claim terms to the terms used in Sarukkai, noting that the term “SMS” is not being interpreted as itself being a social media system. 
Applicant then asserts the plain meaning of the term “social media system” by relying on a reference to Wikipedia that is not presented as evidence or a reference on the record (Remarks at 18). A Wikipedia entry that is approximately 10-12 years after the priority date does not appear persuasive in any manner – the Examiner notes that the recitation would appear to be from about late 2020 or early 2021, but the same Wikipedia page has been changed up to, or in excess of, about 100 times since the submission of Applicant’s remarks (to the time of this writing). The Examiner include various other definitions, descriptions, or Wikipedia entries (with specific dates) that indicate other or further meaning regarding what constitutes a 
Applicant indicates that “[t]he Specification defines social media systems (websites or portals) as systems that ‘provide a platform for individual users to interact, but also present organizations, groups, communities with potential marketing...’ See Specification, paragraph [0003]” (Remarks at 17). However, this is not a definition, it is a description of what a social media system does, not what it is. And this describes the same activity that Sarukkai indicates the networks provided by the MNOs are performing – allowing or enabling users to interact, and providing organizations, groups, and communities with potential marketing tools.
Applicant then argues that Sarukkai is a form of “direct messaging systems, transmitting messages over a mobile messaging system is sent from a first user to a single, specified second user. See Sarukkai, paragraph [0026]” (Remarks at 18, emphasis omitted). However, Applicant’s own arguments and specification indicate that a social media system would “provide a platform for individual users to interact” (Remarks at 17, and Applicant ¶ 0003), such as via direct messaging. And Furthermore, this completely ignores and misconstrues Sarukkai to limit it to individual messages, where Figs. 1 and 2, and ¶¶ 0020-0026, as explained above, indicate, for example, an advertisement and/or alert being sent via network 230 to various MNOs providing multiple networks and delivery to multiple devices 220AA-NN and multiple users 120AA-NN. Therefore, Sarukkai is certainly not limited to only sending “from a first user to a single, specified second user”.
Remarks at 19). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a particular type of media content”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims only require media content as not supported (e.g., including a length or character limit of media content) – there is no indication of determining a type of content, or rules related to a type of content.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

W3C homepage, downloaded 3 April 2021 from https://www.w3.org/, indicating that “The World Wide Web Consortium (W3C) is an international community that develops open standards to ensure the long-term growth of the Web” (top right, p. 1) (“W3C homepage”).
Techniques for WCAG 2.0, downloaded 3 April 2021 from https://www.w3.org/WAI/GL/WCAG20/WD-WCAG20-TECHS-20071102/complete.html#H76, indicating the techniques are “non-proprietary techniques” (i.e., open standard, as indicated at the W3C homepage as above) and the Editor drafting ended by at November 2007 and a copyright of 2007 (“Techniques for WCAG 2.0”).
H76: Using meta refresh to create an instant client-side redirect, which is at p. 140 of Techniques for WCAG 2.0 above, downloaded 3 April 2021 from https://www.w3.org/WAI/GL/WCAG20/WD-WCAG20-TECHS-20071102/complete.html#H76, indicating the standardized use of meta refresh technology (as Applicant indicates to be known – see Applicant ¶ 0066).
Merriam Webster Dictionary, definition of “social media”, downloaded from https://www.merriam-webster.com/dictionary/social%20media on 6 April 2021.
Social media, from Wikipedia, dated 17 August 2009, downloaded 6 April 2021 from https://en.wikipedia.org/w/index.php?title=Social_media&oldid=308508024, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622